This is a petition for a writ of certiorari to the Superior Court for Newport county brought by the respondents to determine the validity of the findings and decrees of the trial justice of that court sitting in condemnation proceedings under General Laws, 1923, Chapter 179, which were instituted by the City of Newport pursuant to the authority conferred upon the representative council of said city by Public Laws, 1933, Chapter 2072, as amended by Public Laws, 1934, Chapter 2162.
The respondents, being in doubt as to their remedy to bring the disputed questions involved in these proceedings here for review, also brought a bill of exceptions and claimed an appeal as in equity in City of Newport v. Newport Water Corporationet al., Equity No. 1340. The questions raised in those proceedings and in the instant petition are the same, and we have considered and disposed of them in our opinion in City ofNewport v. Newport Water Corporation et al., 57 R.I. 269.
For the reasons set forth therein, the prayer for relief is denied and the writ of certiorari heretofore issued is quashed.